DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Group I (claims 25–40, 43, and 44), drawn to a polymer, a layer of an organic light-emitting device, the layer comprising the polymer, and an organic light-emitting device comprising the layer and as a species of Group I, a polymer comprising repeat units of formula (II), wherein BG is fluorene, and X is NR2 in the reply filed on 02/26/2021 was previously acknowledged.
Claims 25–29, 31–40, and 43–44 encompass the elected invention and species.
Claims 30 and 41-42 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/26/2021.

Response to Amendment
The amendment of 12/10/2021 has been entered.
Claim 25 is amended due to Applicant's amendment dated 12/10/2021.  Claims 25-44 are pending and claims 30 and 41–42 remain withdrawn from consideration.

The objection to the drawing as set forth in the previous Office Action is overcome due to the Applicant's amendment dated 12/10/2021.
The objection to the specification as set forth in the previous Office Action is overcome due to the Applicant's amendment dated 12/10/2021.
The rejection of claims 25–29, 31–40, and 43–44 under 35 U.S.C. 103 as being unpatentable over Huang et al. US-20020013451-A1 ("Huang") in view of Guo et al. Polymer 50 (2009) 4794–4800 ("Guo") as set forth in the previous Office Action is overcome due to the Applicant's amendment dated 12/10/2021.  However, as outlined below, new grounds of rejection have been made.

Response to Arguments
Insofar as the arguments apply to the new grounds of rejection outlined below, the Applicants' arguments on pages 11–12 of the reply dated 12/10/2021 with respect to the rejection of rejection of claims 25–29, 31–40, and 43–44 under 35 U.S.C. 103 as being unpatentable over Huang et al. US-20020013451-A1 ("Huang") in view of Guo et al. Polymer 50 (2009) 4794–4800 ("Guo") have been fully considered, but they are not persuasive.
Applicant's argument -- Applicant argues on page 12 of the reply that claim 25 is amended to recite a polymer comprising (a) repeat units of formula (ID); and (b) one or more co-repeat units of formula (IVa), (Va), or (VIa) and that Huang does not disclose a copolymer having a co-repeat unit of formula (IVa), (Va), or (VIa) and Guo does not cure the deficiencies of Huang since it also does not disclose a copolymer having a co-repeat unit of formula (IVa), (Va), or (VIa).
Examiner's response -- The claim did not previously require one or more co-repeat units of formula (IVa), (Va), or (VIa).  This amended limitation is addressed as detailed in the new grounds of rejection below.  Guo is not relied upon to teach the co-repeat unit of formula 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 25–29, 31–40, and 43–44 are rejected under 35 U.S.C. 103 as being unpatentable over Pillow et al. US-20150028313-A1 ("Pillow") in view of Guo et al. Polymer 50 (2009) 4794–4800 ("Guo").
It is noted that Guo et al. Polymer 50 (2009) 4794–4800 was cited on the IDS of 08/17/2018.
Regarding claims 25–29, 31–40, and 43–44, Pillow teaches a polymer comprising an optionally substituted repeat unit of formula (I) 
    PNG
    media_image1.png
    175
    228
    media_image1.png
    Greyscale
 (¶ [0008]) and an organic light-emitting device comprising the polymer (¶ [0025]–[0026]).  Pillow teaches that the polymer may comprise co-repeat units including fluorene repeat units (¶ [0056]–[0057]), wherein the fluorene repeat units are other than the repeat units of formula (I) and include optionally substituted repeat units of formula (VI) 
    PNG
    media_image2.png
    136
    227
    media_image2.png
    Greyscale
 (¶ [0078]), wherein R1 and R2 may be hydrogen or a substituent (¶ [0008]) and the substituent may optionally be an optionally substituted alkyl (¶ [0009]).   Pillow specifically exemplifies a polymer in Polymer Example 1 comprising 30 mol % of a repeat unit of formula (I) 
    PNG
    media_image3.png
    280
    338
    media_image3.png
    Greyscale
 , 
    PNG
    media_image4.png
    233
    404
    media_image4.png
    Greyscale
, and 14 mol % of a fluorene repeat unit of formula (VI)  
    PNG
    media_image5.png
    119
    405
    media_image5.png
    Greyscale
 (¶ [0153]).  Pillow specifically exemplifies an OLED in Device Example 1 having the structure ITO/HIL/HTL/EL/Cathode (¶ [0158]–[0159]) wherein EL is an electroluminescent layer comprising Polymer Example 1 (¶ [0160]).
Pillow does not specifically exemplify a device as above wherein the positions corresponding to R1 and R2 in the formula (VI) of Pillow in the fluorene repeat unit 
    PNG
    media_image5.png
    119
    405
    media_image5.png
    Greyscale
have a terminal -NH2 group.  However, as describe above, Pillow teaches that in the formula (VI) 
    PNG
    media_image2.png
    136
    227
    media_image2.png
    Greyscale
 (¶ [0078]) R1 and R2 may be hydrogen or a substituent (¶ [0008]) and the substituent may optionally be an optionally substituted alkyl (¶ [0009]), which encompasses an alkyl group having a terminal -NH2
Guo et al. teaches a polyfluorene derivative with primary amine groups on side chains, poly(9,9-bis(60-aminohexyl)fluorene) (PF-NH2) (Abstract) 
    PNG
    media_image6.png
    188
    206
    media_image6.png
    Greyscale
(Scheme 2).  Guo et al. teaches the polymer exhibited good thermal stability, blue-emitting property and a large band gap, which form special morphologies (page 4799, right column).  Guo et al. teaches the polyfluorene derivatives with primary amine groups on the alkyl side chains exhibit good thermal stability, a large band gap, and good blue-emitting properties, the salt form has good solubility in methanol, DMF, DMSO, and other polar solvents, which are environment-friendly for device fabrication, when used in the emissive layer of an OLED device they exhibit pure blue emission, and in thin films they possess special surface morphologies (paragraph bridging pages 4794-4795), which might be beneficial to the molecular ordering and device fabrication (Abstract).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute primary amine groups on the end of the alkyl side chains of the fluorene repeat unit 
    PNG
    media_image5.png
    119
    405
    media_image5.png
    Greyscale
 in the Polymer Example 1 in the Device Example 1 of Pillow, based on the teaching of Guo et al.  The motivation for doing so would have been to obtain a polymer that in the salt form has good solubility in methanol, DMF, DMSO, and other polar solvents, which are environment-friendly for device fabrication, and that possess special surface morphologies which might be beneficial to the molecular ordering and device fabrication, as well as good thermal stability, a large band gap, and good blue-emitting properties, as taught by Guo et al.
The device comprising the modified co-polymer of Pillow in view of Guo et al. discussed above meets the limitations of claims 25–29, 31–40, and 43–44.  As discussed above, Pillow teaches the polymer is formed of 30 mol % of a repeat unit of formula (I) of Pillow and 14 mol % of a fluorene repeat unit of formula (VI) of Pillow.  The modified co-polymer of Pillow in view of Guo et al. is a polymer comprising: (a) repeat units of formula (II) wherein
	BG is a 2,7-linked fluorene group,
	Sp2 is a C8 alkylene group,
	each x is 1,
	y is 2,
	each X is NR2 wherein R2 is H,
	R3 is not required to be present,
	z is 0; and
(b) co-repeat units of formula (VIa) wherein R12 is on instance a substituted C6 aryl group and in the other instance an unsubstituted C1 alkyl group.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth M. Dahlburg whose telephone number is (571)272-6424.  The examiner can normally be reached on Monday - Thursday, 9 a.m. - 5 p.m. (Eastern Time), and alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DYLAN C KERSHNER/Primary Examiner, Art Unit 1786                                                                                                                                                                                                                                                                                                                                                                                                                

/E.M.D./Examiner, Art Unit 1786